Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In the amendment dated 8/13/2020, the following has occurred: Claims 1, 3 – 6, 8, 9, 11 –13, 15 – 18, and 20 have been amended.
Claims 1 – 20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1 - 8), machine (claims 9 – 12), and manufacture (claims 13 – 20) which recite steps of
receiving a plurality of automatic annotations of textual training data, the textual training data comprising consisting essentially of a plurality of text tokens, each automatic annotation comprising one or more of the tokens, wherein the plurality of automatic annotations are generated via an annotation model comprising an artificial learning system;
determining, from a vocabulary, a weight for each text token in the textual training data;

comparing each of the plurality of automatic annotations to the respective ground truth annotation to determine one or more overlapping text tokens between each automatic annotation and the respective ground truth annotation;
based on the weights of the one or more overlapping text tokens, determining scores for the automatic annotations, the scores indicating the correctness of the automatic annotations relative to the ground truth annotations for determining an accuracy of the annotation model.
These steps of claims 1 – 20, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  The limitation of determining, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the computer language, receiving in the context of this claim encompasses a mental process of the user.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Selections from Specification, emphasis added:
[0017] The expert annotator 102 may be instructed to perform a variety of annotation tasks. For example, they may be instructed to highlight adverse events in the body of input text. Exemplary text for annotation is included in Inset 1 below, with adverse events underlined.
[0019] An expert annotator is able to identify an adverse event irrespective of wording, and arrive at an accurate annotation. In this way, ground truth annotations 103 are determined.
	[0023] In some embodiments, comparison 106 determines for each pair of automatic annotation and ground truth annotation, the relative weight of words or other tokens overlapping for each annotation. Referring to Fig. 2, an example annotation and vocabulary weights are provided. In this example, the exemplary phrase "patient not doing well with current dose" was included in ground truth annotations 103. The phrase "not doing well" was automatically annotated. The weights of each individual word are given below. Given these weights, the total concurrence between the ground truth and the automatic annotations is 10+6+8=24. The total of the non-overlapping weights is 1 +2+4+4= 11. Thus, the weighted overlap between the ground truth and the output of annotation model 104 for this example is 24/36=66.7%.
 [0026] Referring now to Fig. 3, a method of training the evaluation of an annotation model is illustrated according to embodiments of the present disclosure. Training data 301 are provided to both first expert annotator 302 and second expert annotator 303, who provide first annotations 304 and second annotations 305. A comparison 306 is made between each corresponding pair of first annotations 304 and second annotations 305. Different subject matter experts may label the same data differently. Words or other tokens that overlap are provided higher weights in dictionary 307. Words or other tokens that do not overlap are given lower weights in dictionary 307. In this way, the disparity in expert annotation allows an inference of the important of each word or other token in the dictionary to an accurate annotation. In some embodiments, the weight may be a simple count of overlapping occurrences, which may be normalized by the total number of terms considered. However, it will be appreciated that a variety of techniques may be applied to increment or decrement weights in dictionary 307.
[0027] In some embodiments, a an expert reviewer is used to train the appropriate weights for each dictionary term. In such embodiments, a user may be presented with automatic annotations 105 and ground truth annotations 103. The user may indicate which non-overlapping words or other tokens are in fact important, thereby increasing their weights.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 3, reciting particular aspects of how weighting may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of computing node amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification paragraph 30, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving amounts to mere data gathering, recitation of determining scores amounts to insignificant application, see MPEP 2106.05(g))
[0009] Various methods are available for automatic annotation of medical records, including application of predetermined extraction rules such as regular expressions, as well as learning systems. Learning systems are generally trained based on expert annotated training data. A variety of learning systems are known in the art, including linear classifiers, support vector machines (SVMs), and artificial neural networks (ANNs) such as recurrent neural networks (RNNs). Various systems are also available for automatically generating human readable annotation rules such as regular expressions.
[0030] In computing node 10 there is a computer system/server 12, which is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 12 include, but are not limited to,
Dependent claims recite additional subject matter, which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 8, 10 – 12, and 14 – 20, additional limitations, which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 1 – 20; receiving (please see below), e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); determining scores, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii))
Regarding the limitation “receiving a plurality of automatic annotations of textual training data, the textual training data comprising a plurality of tokens, each automatic annotation comprising one or more of the tokens, wherein the plurality of automatic annotations not used to create a technical or technological improvement. 
Dependent claims recite additional subject matter, which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 8, 10 – 12, and 14 – 20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “overlapping token” in claims 1 – 20 is a relative term, which renders the claim indefinite.  The term “overlapping token” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What makes a token “overlapping?” When does a similar word overlap or does not overlap?
The term “correctness of the automatic annotation” in claims 1 – 20 is a relative term which renders the claim indefinite.  The term “correctness of the automatic annotation” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite What is the standard for correct?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 5, 7 – 11, 13 – 15, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bernard et al., U.S. Pre-Grant Publication 2018/ 0341747.
As per claim 1,
Bernard teaches a method comprising:
The Examiner understands “token” from paragraph 15, “It will also be appreciated that although various examples provided herein refer to words, the present disclosure is applicable to any token of an input string, whether a word or other character string such as a number or date.” For the purpose of examination, “token” is considered synonymous with word.
The Applicant has amended the claim to include “text” before token. As “text” is a non-count noun, the Examiner is updating his description above to reflect this change.  That is, for the purpose of examination, “text token” is considered synonymous with a word or group of words.
receiving a plurality of automatic annotations of textual training data, 
wherein the plurality of automatic annotations are generated via an annotation model comprising a learning system  (paragraphs 62 and 183, generated natural language text data - The Examiner believes that the “wherein” clause here describes the origination of the data.  As such, the description is not functionally 

receiving a plurality of automatic annotations of textual training data (paragraphs 74 and 199, training set data – the Specification does not provide specific details regarding fields must be included within the “textual training data.”  Paragraph 16 states, “Training data 101 are provided to expert annotator 102. In various embodiments, training data comprise electronic health records.”),
the textual training data consisting essentially of a plurality of text tokens (paragraph 62, text), 
each automatic annotation comprising one or more of the tokens (paragraph 62, can include natural language text data 448 annotating or otherwise describing each corresponding abnormality), 
wherein the plurality of automatic annotations are generated via an annotation model comprising an artificial learning system (paragraph 273 by the learning algorithm);
determining, from a vocabulary (The Examiner notes that the Specification does not define or limit vocabulary – paragraphs 4, 21, 23.  Therefore, the Examiner understands vocabulary as a native language), a weight for each text token in the textual training data (paragraph 273, “The set of features in the input feature vector and output feature vector,  as well as the importance of different features where each feature is assigned a 
 Specification, paragraph 21, “As described above, in some embodiments, dictionary 107 associates weights with keywords based on importance within a healthcare context.”);
receiving a plurality of ground truth annotations of the textual training data (paragraph 66, truth and known),
each of the plurality of ground truth annotations corresponding to one of the plurality of automatic annotations (paragraphs 77, 185, 191, 199, and 312 training with known diagnosis data paragraph 81 to known truth data – the Examiner notes that the claim does not limit the “corresponding.” Further, the Examiner knows that the correspondence is only disclosed as being provided by an “expert.”), 
each of the plurality of ground truth annotations and its corresponding automatic annotation being generated from a same set of text tokens in the plurality of text tokens (paragraph 62, text, figure 9A words – figure 18, #1812 The Examiner believes that the Applicant is creating extra weight for the label “token.” Information corresponding to a medical scan);
each ground truth annotation comprising one or more of the text tokens (paragraph 66, 81 - words);
comparing each of the plurality of automatic annotations to the respective ground truth annotation to determine one or more overlapping text tokens between each automatic annotation and the respective ground truth annotation (paragraph 65, consensus annotation data - paragraph 198 – 200 comparing annotation data to expert annotation data to achieve consensus  – necessary scan classifier data Also, how the comparison is performed is not disclosed.);
based on the weights of the one or more overlapping text tokens, determining scores for the automatic annotations, the scores indicating the correctness of the automatic annotations relative to the ground truth annotations for determining an accuracy of the annotation model (paragraph 200 performance score).
As per claim 2, Bernard teaches the method of claim 1 as described above.
Bernard further teaches the method wherein the textual training data comprise medical records (paragraph 48).
As per claim 3, Bernard teaches the method of claim 1 as described above.
Bernard further teaches the method wherein determining a weight for each text token in the textual training data comprises retrieving weights from a dictionary of terms (paragraph 180 keywords in a natural language database – paragraph 226 weighting based upon diagnosis – the Specification does not describe how the dictionary contains weights or uses the weights from the dictionary. What are the “words” in the dictionary?).
As per claim 5, Bernard teaches the method of claim 1 as described above.
Bernard further teaches the method wherein the weights correspond to the importance of the one or more overlapping text tokens within a corpus (As above in claim 1 and claim 3 - Importance is a relative term to the user.  Paragraph 27 describes a user assigning weights based upon whether 
As per claim 7, Bernard teaches the method of claim 1 as described above.
Bernard further teaches the method wherein determining the accuracy of the annotation model comprises averaging the scores for the automatic annotations (Paragraph 193 – weighted average annotation or paragraph 249 averaged scores - The Examiner notes that the claim creates a special definition. Accuracy = averaging.  Whether accuracy could be found in another way or whether this provides a good result is not known. The Specification does not disclose this feature except in the claims.).
As per claim 8, Bernard teaches the method of claim 1 as described above.
Bernard further teaches the method wherein the annotation model identifies adverse events in the textual training data (paragraphs 51 or 198, how it identifies or in what way is not disclosed).
As per claim 9,
Bernard teaches a system as described above in claim 1.
As per claim 10, Bernard teaches the system of claim 9 as described above.
Bernard further teaches the system as described above in claim 2
As per claim 11, Bernard teaches the system of claim 9 as described above.
Bernard further teaches the system as described above in claim 3.
As per claim 13,
Bernard teaches a computer program product as described above in claim 1.
As per claim 14, Bernard teaches the computer program product of claim 13 as described above.
Bernard further teaches the computer program product as described above in claim 2.
As per claim 15, Bernard teaches the computer program product of claim 13 as described above.
Bernard further teaches the computer program product as described above in claim 3.
As per claim 17, Bernard teaches the computer program product of claim 13 as described above.
Bernard further teaches the computer program product as described above in claim 5.
As per claim 18, Bernard teaches the computer program product of claim 13 as described above.
Bernard further teaches the computer program product as described above in claim 6.
As per claim 19, Bernard teaches the computer program product of claim 13 as described above.
Bernard further teaches the computer program product as described above in claim 7.
As per claim 20, Bernard teaches the computer program product of claim 13 as described above.
Bernard further teaches the computer program product as described above in claim 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12, and 16 areBernard et al., U.S. Pre-Grant Publication 2018/ 0341747 in view of Allen, U.S. Pre-Grant Publication 2016/ 0148114.
As per claim 4, Bernard teaches the method of claim 1 as described above.
Bernard does not explicitly teach however, Allen further teaches the method wherein the weights correspond to the frequency of the one or more overlapping text tokens in a corpus (Paragraph 76, 108 – frequency of occurrence – Specification paragraph 22 includes, “In some embodiments, the weighting is based on frequency within the medical context.”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Bernard.  One of ordinary skill in the art at the time of the invention would have added these features into Bernard with the motivation to provide improved accuracy, system performance, machine learning, and confidence of the QA system (Allen, paragraph 52).
As per claim 12, Bernard teaches the system of claim 9 as described above.
Bernard further teaches the system as described above in claim 4.
As per claim 16, Bernard teaches the computer program product of claim 13 as described above.
Bernard further teaches the computer program product as described above in claim 4.
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bernard et al., U.S. Pre-Grant Publication 2018/ 0341747 in view of Allen, U.S. Pre-Grant Publication 2016/ 0148114.
As per claim 6, Bernard teaches the method of claim 1 as described above.
Bernard does teach the method wherein determining the scores for the automatic annotations comprises determining a ratio of the weights of the one or more overlapping text tokens to the weights of all tokens in the ground truth annotations (paragraphs 200 uses a feature vector – The Specification does not disclose this claimed ratio- What particular values are in the “weights of all tokens” is not disclosed).

The elements are all known but not combined as claimed. The technical ability exists to combine the elements as claimed and the results of the combination are predictable. When combined, the elements perform the same function as they did separately.
As per claim 18, Bernard teaches the computer program product of claim 13 as described above.
Bernard further teaches the computer program product as described above in claim 6.
Response to Arguments
Applicant’s arguments, see Amendment to the Specification, filed 2/16/2021, with respect to the Specification have been fully considered and are persuasive.  The objection of Specification has been withdrawn. 
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive. 
The Examiner appreciates the opportunity to update the rejection to the latest standards.  The Examiner notes that the specification is thin and the art is crowded. The Examiner further notes that the 101 rejection is a high bar given the limits of the instant disclosure. 
Rejection under 35 U.S.C. §112
The Applicant states, “Applicant respectfully disagrees. Applicant respectfully submits that the term overlapping should be given its ordinary and customary meaning by those of ordinary skill in the art at the time of the invention.” Yes, the Examiner agrees that it should be 
The Applicant further states, “Since "the best source for determining the meaning of a claim term is the specification," Applicant notes that the specification provides a clear example of overlapping tokens in paragraph [0022]-[0023] and illustrates overlapping tokens in Figure 2, where "patient not doing well with current dose" is the ground truth annotation and "not doing well" is automatically annotated (i.e., the automatic annotation).”  The Applicant provides a single example that is not read into the claim.  Further, paragraphs 22 and 23 begin with, “In some embodiments …” which means that the claims may not be described by this paragraph.  Paragraph 23 also includes the open expression, “in this example.” 
Rejection under 35 U.S.C. § 101
The Applicant states, “Accordingly, the claimed invention "provides for fuzzy matching between annotation and ground truth to more accurately measure correctness of a result, and thereby improve the evaluation of annotation models."” Therefore, the invention is an improved abstract idea that may be used later on.
	The Applicant further states, “The present claims are thus directed to "a process specifically designed to achieve an improved technological result."” Actually, the claims are directed toward a number. That number or value may be later used to evaluate models.  
The Applicant states, “As discussed above, the independent claims recite various specific steps for evaluating accuracy of an annotation model.  These constitutes more than the "abstract idea" identified in the Office Action, and provide "specific limitation[s] other than what is well-understood, routine and conventional in the field."” The Applicant is confused. The result of the 
The Applicant states, “In particular, the present claims are directed to a specific implementation of a method for evaluating accuracy of an annotation model that goes beyond the general idea identified in the Office Action, and that is not reflected in the prior art.” The invention is directed toward an improved abstract idea.
The Applicant states, “Accordingly, the Office Action does not set forth a sufficient rationale on step 2B and the rejection under 35 U.S.C. § 101 should be withdrawn.” The Applicant’s specification admits that the additional elements are known. Therefore, additional citation is not required.
Rejection under 35 U.S.C. § 102
The Applicant states, “Applicant notes that the Office Action does not provide any examples of the "multiple ways" the claim language can be read.”  The Examiner is using “plain English” to understand the claim as further explained. The limitation, “receiving a plurality of automatic annotations of textual training data.”  What is being received, a plurality of automatic annotations or textual training data?  You can receive annotations that are separate from the training data.  What are the annotations composed of?  How does the textual training data relate to the annotations? 
The Applicant further states, “In any event, Applicant has amended the claims to recite that the textual training data consists essentially of a plurality of text tokens.” However, the Applicant has broadened the claim by expanding what a token is to include phrases. Text is a non-count noun and therefore may include either a single word or a group of words. Since the Specification is not limiting, the Examiner is using the broader definition.
The Applicant states, “The claim requires that the textual training data has a plurality (i.e., more than one) of tokens [ of text] and that a weight be determined for each token. Regardless of whether the weights are the same (e.g., 1) or different, Bernard does not teach or suggest determining weights for each of a plurality of text tokens.” The Examiner has updated the rejection in light of the amendment.
The Applicant states, “The claim recites that each ground truth annotation and its corresponding automatic annotation are generated from "a same set of tokens."” What constitutes the set of tokens? The Specification does not limit and neither does the Examiner.
The Applicant states, “The specification provides a clear example of overlapping tokens in paragraph …” An example is not a definition and an example is not limiting. The Examiner reads the claims in light of the Specification but does not read the specification into the claims.
The Applicant states, “Applicant respectfully disagrees. The last limitation provides context to the recitation of "based on the weights of the overlapping text tokens, determining scores for the automatic annotations."” The context is never used and it is the same as a heading on a piece of paper.  
The Applicant states, “Bernard fails to teach or suggest …” The Applicant asserts but does not explain.  The assertions are mere allegations of patentability.
The Applicant states, “To the extent Bernard describes annotations of textual data, Bernard does not determine a weight for each token in the textual data, as claimed.” Please see the updated rejection above. Please note how the citation matches the specification language. 
The Applicant further states, “Moreover, Bernard does not compare tokens of a one annotation (e.g., a ground truth annotation) with tokens of another annotation (e.g., an automatic 
The Applicant further states, “Nor does Bernard determine a score of the automatic annotation based on the weights of the overlapping tokens (e.g., a sum of overlapping token weights over a sum of the weights of the ground truth annotation tokens), as claimed.” It should be noted that the Specification does not limit how a score is determined. Further, the limitation does not require that the score be used in a later state, which would require it to be a value. The Examiner disagrees with the Applicant.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373.  The examiner can normally be reached on M - T, M - F 8AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626